Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 66 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 66-70 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 66, the claim recites in line 5-6 “from the plurality of meters along the meter reading route”. The word “the” in front of the limitation(s) “plurality of meters along the meter reading route” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim previously defines a plurality of meters and a meter reading route, but it does not recite when the vehicle travels along the meter reading route”.

In regards to claims 67-70, the claims are indefinite due to their dependency on indefinite claim 66.

In regards to claim 70, the claim recites in several instance the limitation of “the antenna”. Claim 70 is dependent on claim 68 which recites that each meter has an antenna. It is unclear to which meter belongs the antenna recited in claim 70. For this reason, the claim is indefinite.

	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 66-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sears (US-5,617,084) in view of Steen et al. (US-2001/0024165) and Kersken et al. (EP-0,892,381A2).
In regards to claim 66, Sears teaches a method to measure water usage wherein a plurality of meters are provided and read by a vehicle having a receiver [fig. 1, col, 4 L. 51-55]. Sears further teaches that the vehicle travels along a meter reading route [fig. 1]. Also, Sears teaches that the vehicle receiver receives consumption information from the plurality of meters when the vehicle travels along the meter reading route [fig. 1, col. 4 L. 6-13]. Furthermore, Sears teaches that the vehicle stores said consumption information via a computer [fig. 1, col. 4 L. 11-13 and L. 23-26]. 
Sears does not teach that the stored consumption information is provided to a central computer and that information received by the receiver is provided to an end user of the water via Internet.
On the other hand, Steen teaches that it is well known in the art that the stored consumption information is provided to a central computer for analysis and billing information [par. 0004 L. 6-14]. Also, Steen further teaches that a central computer receiving the collected data from the meters can provide access to the collected data to an end user via internet [par. 0057]. This teaching means that the method is a method to view utility usage by an end user of the utility via internet, and that the method comprises a step of providing information received by the receiver to an end user of the utility via the Internet.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Steen’s teachings of providing the stored consumption information to a central computer in the method taught by Sears because it will permit the system maintain all the collected data from all the meters in the system in a single location. Also, it would have been obvious to one of ordinary skill in the art, at the time of the 
The combination of Sears and Steen teaches that the stored consumption information collected from the plurality of meters by the vehicle is provided to a central computer for analysis and billing information [see Steen par. 0004 L. 6-14]. However, the combination does not teach that the collected data is provided by the vehicle to the central station by transmitting the collected data from the computer to the central station.
On the other hand, Kersken teaches that a vehicle that collects data from nearby sensors can provide the collected data to a central computer by transmitting the data from a vehicle’s computer to the central station [par. 0012 L. 1-3, par. 0020 L. 11 L. 11-15].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Kersken’s teachings of providing data from the vehicle to the central computer by transmitting the data in the method taught by the combination because it will permit the vehicle to provide the stored data to the central station in more efficient way without the need to be physically near the central station and without the need to use removable storage. 

In regards to claim 67, the combination of Sears, Steen and Kersken, as applied in claim 66 above, further teaches that the information provided to the end user of the water via the Internet includes meter usage [see Steen par. 0057].  

In regards to claim 68, the combination of Sears, Steen and Kersken, as applied in claim 66 above, further teaches that each of the plurality of meters includes a meter register having an antenna [see Sears fig. 2 elements 20 (meter register) and 22 (antenna)]. 

Claim(s) 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sears (US-5,617,084) in view of Steen et al. (US-2001/0024165) and Kersken et al. (EP-0,892,381A2) as applied to claim 68 above, and further in view of Nap (US-6,246,677).

In regards to claim 69, the combination of Sears, Steen and Kersken, as applied in claim 68 above, further teaches that each meter register comprises a housing [see Sears fig. 1]. However, the combination does not teach that the housing of each meter register is sealed.
On the other hand, Nap teaches that the housing of a meter register can be sealed [fig. 3, col. 19 L. 49-51]. This teaching mean that the meter registers of each of the plurality of meters are sealed registers.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Nap’s teachings of having a sealed housing for the register in the .

Claim(s) 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sears (US-5,617,084) in view of Steen et al. (US-2001/0024165), Kersken et al. (EP-0,892,381A2) and Nap (US-6,246,677) as applied to claim 69 above, and further in view of Lightbody et al. (US-6,000,034) and Stevenson et al. (US-6,566,978).

In regards to claim 70, the combination of Sears, Steen, Kersken and Nap, as applied in claim 69 above, further teaches that each of the sealed registers comprises a register body comprising a face cap secured to a cup forming an internal cavity [see Nap fig. 3 elements 40 (face cap) and 46 (cup)]. Also the combination teaches that each of the sealed registers comprises a microprocessor contained within the internal cavity and the corresponding antenna, wherein the corresponding antenna is electrically coupled to the microprocessor  and configured to transmit radio waves [see Sears fig. 2 elements 22 and 38]. Furthermore, the combination teaches that each of the electronic components of the sealed register is powered by a battery and that the battery is inside a compartment inside the sealed housing [see Sears col. 4 L. 55-58, see Nap fig. 3 element 50]. These teaching means that each of the sealed registers comprises a self-contained power source coupled to the antenna, and that said self-contained power source is contained within the internal cavity. The combination further teaches that each of the sealed registers comprises a sensor contained within the internal cavity coupled 
The combination of Sears, Steen, Kersken and Nap does not teach that the face cap is mechanically sealed to the cup.
On the other hand, Lightbody teaches that a mechanical seal can be used to couple an upper part of the housing with a bottom part the housing in order to have a mechanically sealed housing [col. 4 L. 48-51].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Lightbody’s teachings of using a mechanical seal to couple the upper part of the housing with the bottom part of the housing in the method taught by the combination because it will permit to couple the face cap and the cup securely in order to form the sealed housing. 


On the other hand, Stevenson teaches the concept of placing the electronic components of an apparatus in a housing that is in a vacuum in order to protect the components from moisture and the external environment [col. 7 L. 15-22]. This teaching means that said internal cavity is at a different environment than that of the external atmosphere in which it is placed.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Stevenson’s teachings of making the internal cavity to be in a vacuum in the method taught by the combination because it will protect the electronic components from the external environment thereby extending their life.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571) 272-1000.